Opinion by
Porter, J.,
Tfie appellant was adjudged guilty, by a police magistrate of tfie Oi'ty of Pittsburgh, of violation of a city ordinance, wfiicfi tfie city by an act of assembly was expressly authorized to ordain, was fined five dollars, wfiicfi fine fie paid, under protest. After having paid fiis fine fie presented fiis petition to tfie County Court of Allegheny County praying for an appeal and a hearing de novo, wfiicfi appeal tfie court below allowed. Tfie county court adjudged tfie defendant not guilty and discharged him. Tfie defendant, this appellant, did not seem to be satisfied witfi tfie grounds upon wfiicfi tfie county court had adjudged him not guilty and, on May 1, 1916, presented fiis petition to tfie court setting forth that, on March 10, 1916, fiis case had been heard before Judge Kennedy, of tfie county court, who' after hearing tfie evidence, dismissed him, stating that fie was not a suspicious person. That Judge Kennedy had subsequently ashed counsel for briefs and a reargument and that tfie case fiad been reargued before Judge Kennedy and Judge McKenna and “that on April 13,1916, Judge Kennedy filed an opinion wfierein fie refused to reverse fiis oral decision at tfie fiearing,” but in wfiicfi fie field as matter of law tfiat tfie question as to wfietfier tfie defendant was a suspicious person was to be determined by tfie circumstances as they appeared at tfie time of tfie arrest by tfie officer, and not upon tfie facts as they appeared at tfie time of tfie fiearing. Tfie petition further *523set forth that Judge McKenna was of opinion that the guilt or innocence of the defendant was to be determined by the facts disclosed at the hearing. The petition stated that “the decision as filed is uncertain and vague and that it is of great importance that your honorable court establishes a fixed rule or policy, or that a case be presented in such manner that an appeal may be taken if defendants desire, and that there are many such cases brought before the court on appeal.” Upon this petition, of May 1,1916, the court below permitted the question to be reargued, and on June 16th, filed an opinion asserting the doctrine that “the magistrate in determining whether or not one is justly accused of being a suspicious person must be governed by the account which the accused gave of himself at the time of his arrest, and not the explanation which he might be able to give at the time of the hearing before the magistrate.” The court, on the same day, filed an order stating, “The defendant is found guilty and is convicted of the offense charged against him, that of being a suspicious person, and it is hereby adjudged that the said William Pierce, defendant, has forfeited 'the sum of five dollars and costs of suit, and in default of payment thereof that he be committed to the Allegheny County jail for a period of five days.” We have too much respect for the learning and ability of the court below to even suspect that it was intended that this order should operate as a sentence of the defendant, whom it had already adjudged not guilty and discharged. That it was merely intended as a sentence pro forma, from which it is supposed the defendant might appeal, is made clear by what followed. The defendant neither complied with the sentence nor gave bail to submit himself to the court at some time in the future. He did nothing until August 15th, when he filed exceptions, which the court overruled and sealed a bill of exceptions for the defendant. He again remained quiescent until December 12, 1916, when he appealed to this court. If the order of June 16th, above referred to, was *524in fact a sentence then it is made manifest by the record that that sentence must have been fully complied with long before the defendant attempted to assert his supposed right of appeal to this court.
We have thus fully stated the facts disclosed by the record in this case in order to make clearly appear a practice which is not to be encouraged. We have after mature reflection been unable to find any ground upon which there was any justification for this appeal. The Commonwealth has constituted its appellate courts for the purpose of rectifying the wrongs of “parties aggrieved ” by the decisions of the courts of original jurisdiction. It is no part of the functions of the courts to decide academic questions. There can be no doubt that we are in this case asked to decide an academic question and the appeal must for that reason be quashed.
The jurisdiction of the Superior Court is purely statutory. The statutes allow appeals to this court from all proceedings in the Court of Quarter Sessions of the peace, from decisions of the courts of oyer and terminer and general jail delivery in all cases except felonious homicide, from decisions in certain proceedings in the Courts of Common Pleas and Orphans’ Courts, and from orders of the Public Service Commission. The statutes which confer the jurisdiction, in criminal matters, limit it to appeals from particular courts and do not extend it to all criminal cases without regard to the courts from which the appeals come. There is nothing in the legislation relating to the County Court of Allegheny County, which vests the Superior Court with jurisdiction to hear appeals coming directly from the court first named in cases of the character here presented. The party who invokes the jurisdiction of the Superior Court must show statutory authority for so doing: Commonwealth v. Atlantic Refining Co., 67 Pa. Superior Ct. 551. The Supreme Court is vested with the powers of the King’s Bench in criminal cases and has general supervisory power over such proceedings, which it exercises with ex*525treme caution and only in clear cases. An appeal to the Supreme Court in cases of the character of that with which we are now dealing is not of right, in order that such cases may be reviewed by that tribunal a writ of certiorari must be allowed by the court or a judge thereof: Commonwealth v. Balph, 111 Pa. 365; Commonwealth v. Delamater, 145 Pa. 210; Commonwealth v. Smith, 185 Pa. 553; Quay's Petition, 189 Pa. 517. Any attempt in a summary conviction case of the character of that with which we are now dealing to bring the evidence upon the record by exceptions is irregular. The statutes permitting exceptions in criminal cases do not apply to summary convictions. They are reviewed upon certiorari, which brings up only the record, of which the evidence is no part. We are, therefore, without authority to certify this appeal to the Supreme Court.
The appeal is quashed.